Citation Nr: 0912182	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  03-02 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected major depression.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
January 1975 and from February 1976 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by which a 
RO denied the Veteran's application for an evaluation in 
excess of 30 percent for service-connected major depression.  

In September 2003, the Veteran testified at a hearing before 
the undersigned.

In April 2004, the Board remanded the claim to the RO for 
correction of a notice deficiency, and in June 2005, the 
Board issued a decision denying the veteran's claim.  
Thereafter, the veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2007, the Court set aside the Board's June 2005 
decision and remanded the case to the Board for 
reconsideration.  In July 2008, the Board again remanded the 
claim to the RO for action consistent with instruction from 
the Court.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on her part.


REMAND

In its July 2008 remand, the Board asked that the RO, in 
pertinent part, schedule a VA psychiatric examination and 
include in the record a copy of all notifications provided to 
the Veteran regarding that examination.  The Board also 
requested that the examination notification letter include 
the consequences of failing to report for a VA medical 
examination under 38 C.F.R. § 3.655 (2008).  The Veteran did 
not appear for a VA psychiatric examination set to take place 
in November 2008.  A copy of the examination notice letter 
has not been associated with the claims file, and the 
Veteran's attorney asserts that no examination notice was 
sent to either him or the Veteran.  Thus, it appears that the 
RO did not comply with the Board's remand requests, and 
corrective action must be taken.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).

The RO must schedule another VA psychiatric examination as 
detailed below.  The Veteran and her attorney must be sent a 
letter containing information regarding the date and time as 
well as place of the examination.  The letter must also 
provide notice regarding the consequences of failing to 
appear for a VA examination scheduled in connection with a 
claim for increase.  See 38 C.F.R. § 3.655 (2008).  A copy of 
the notice letter is to be associated with the claims file.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Obtain current treatment records, VA 
and non-VA, covering the period November 
2008 to the present.

2.  Schedule a VA mental disorders 
examination to determine the current 
nature and severity of the Veteran's 
service-connected major depression.  The 
claims file must be made available to the 
examiner for review of pertinent documents 
therein, and the examination report should 
reflect that such review was completed.  
The examiner should identify the nature, 
frequency, and severity of all current 
manifestations of major depression.  The 
examination report should include a full 
psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning score on Axis V and an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning that support 
the score.  The examiner should 
specifically comment on the impact of the 
Veteran's depression upon her social and 
industrial activities including her 
employability.  A rationale for all 
opinions expressed must be provided.

3.  Send the Veteran and her attorney 
written notice of the time, date, and 
place of the examination as well as the 
consequences under 38 C.F.R. § 3.655 of 
failing to appear for a VA examination in 
connection with a claim for increase.  A 
copy of the notice letter must be placed 
in the claims file.  

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the Veteran's increased rating 
claim should be readjudicated.  The 
Veteran and her representative should then 
be issued another supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Veterans' 
or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

